 110DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD3-Day Blinds, Inc. and Amalgamated ProductionWorkers, Local 803, International Union ofAllied, Novelty and Production Workers, AFL-C10, Petitioner. Case 21-RC-18533July 20, 1990DECISION ON REVIEW ANDDIRECTION OF SECOND ELECTIONBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYPursuant to a Decision and Direction of Electionissued by the Regional Director for Region 21dated September 15, 1989, an election was conduct-ed by secret ballot on October 13, 1989 Followingthe election, the parties were furnished a tally ofballots that showed that of the approximately 570voters, 197 voted for and 306 voted against the Pe-titioner, with 5 nondetermmative challenged ballotsand 8 void ballotsOn October 19, 1989, the Petitioner filed timelyobjections to conduct affecting the results of theelection Pursuant to National Labor RelationsBoard Rules and Regulations, the Acting RegionalDirector conducted an investigation On December14, 1989, he issued a Supplemental Decision andCertification of Results of Election in the above-en-titled proceeding, in which, among other things, heoverruled Petitioner's Objection 1, in which thePetitioner alleged in pertinent part that the Em-ployer had committed objectionable conduct bydistributing, within 24 hours of the election, an al-tered Board ballot that gave employees the impres-sion that the Board favored the Employer In sodoing, the Acting Regional Director found that thesample ballot distributed by the Employer to em-ployees had been sufficiently altered so as to beclearly discernable as to its source, and thus wouldhave appeared to employees to be part of the Em-ployer's campaign material rather than an officialcommunication from the BoardThereafter, in accordance with Section 102 67 ofthe Board's Rules and Regulations, the Petitionerfiled a timely request for review of the Acting Re-gional Director's Supplemental Decision The Peti-tioner argued that the altered ballot did not identi-fy its distributor on its face, and improperly gavethe impression that the Board favored the Employ-er By Order dated March 6, 1990, a panel of theBoard 1 granted the Petitioner's request for reviewwith respect to the Acting Regional Director'soverruling of Objection 1'Members Cracraft and Devaney, Chairman Stephens dissentingThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the entire record inthis case2 and finds the followingThe election was held on October 13 On bothOctober 12 and 13, the Employer distributed a fac-simile of the sample ballot used on the officialNotice of Election 3 The ballot was an altered pho-tocopy, and had a large handwritten "X" placed inthe "NO" box The sample ballot contained explan-atory language at the bottom that stated in bothEnglish and Spanish "THIS IS HOW TO MARKYOUR BALLOT TO GIVE THE NEWOWNERS A CHANCE" Other parts of theballot, including the question on the ballot and var-ious instructions, were also translated into Span-ish 4The Employer distributed the facsimile ballot toemployees at their work stations The Employer'spresident, Art Schumann, and vice president,Roger O'Brien, together with various supervisorsand others, visited with individual employeesThese corporate officers introduced themselves tothe employees as the employees' new owners anddistributed the altered ballot, as well as another,unattached "guarantee" handbill 5 During thesemeetings, the Employer also asked employees tovote "no" in the election There is evidence thatmany employees were approached in this mannerThe Employer's facsimile ballot was producedand distributed to employees on light green paperColored paper had been used by both parties onother campaign materials 6 The ballots used by theBoard in conducting the election were also printedon light green paperIn overruling the Petitioner's objection, theActing Regional Director concluded that themarked box on the Employer's distributed ballothad been sufficiently altered "so as to be clearlydiscernable as to its source" He noted that the al-'The Employer's request for oral argument is denied'A copy of the document is attached as an appendix4 Deleted from the top of the facsimile ballot were the words, "UnitedStates of America," "National Labor Relations Board," and "OfficialSecret Ballot," as well as the United States and National Labor RelationsBoard seals'Unlike the altered ballot handbill, the "guarantee" handbill is signedby the Employer's president and vice president Entitled "3 Day Blinds,Inc Guarantee," the handbill states, "As new owners of 3 Day Blinds,Inc we hereby guarantee that no 3 Day Blind Employee will be fired ordisciplined by the Company because of the way he or she votes in theelection 'The handbill is dated, and contains a notary seal and signature6 Pnor to the Employer's distribution, the Petitioner distributed ahandbill on light green paper that was addressed to the Employer's em-ployees In the handbill, the Petitioner asked employees to vote "Yes" inthe election The handbill contained the name of the Petitioner, and alarge "X" in a hand-drawn "Yes" box The handbill also contained parti-san, proumon text, and stated that It came from the Petitioner's "Organiz-ing Committee"299 NLRB No 6 3-DAY BLINDS111tered ballot was "invariably" distributed to em-ployees with material clearly identifying the Em-ployer as the material's source He' thus concludedthat the ballot would have appeared to employeesto be part of the Employer's campaign matenal, in-stead of an official communication from the BoardWe disagreeIn SDC Investment, 274 NLRB 556 (1985), theBoard adopted a two-part analysis to determinewhether an altered ballot is objectionable First, theBoard will examine the ballot in order to determinewhether the source of the altered document isclearly identified on its face If the source can beclearly identified on examination of the documentitself, then the Board will find that the document isnot misleading, as employees will understand thatthe document emanated from a party rather thanfrom the Board If, however, the source cannot beclearly identified, the Board will examine thenature and contents of the matenal in order to de-termine whether the document has a tendency tomislead employees into believing that the Boardfavors one party over the other Id at 557 In ex-amining the nature and contents of a document todetermine whether it is misleading, the Board alsoconsiders extrinsic evidence See Baptist Home ForSenior Citizens, 290 NLRB 1059, 1060 fn 4 (1988) 7However, parties wishing to avoid the uncertaintiesinherent in this area may do so by refraining fromusing ballot reproductions as campaign matenalsor, if such materials are used, simply by clearlyidentifying the source of the materials on the faceof the documents Rosewood Mfg Go, 278 NLRB722 (1986)In this case, the altered ballot used by the Em-ployer did not indicate the party responsible forthe alteration The Employer's name appears no-where on the face of the ballot The reference to"the new owners" on the face of the documentdoes not sufficiently identify the Employer as thesource of the altered ballot There is no directstatement indicating that these owners, or someother official of the Employer, actually preparedthe document 8 See Worths Stores Corp. 281 NLRB7 In Baptist Home for Senior Citizens, above, and BIW Employees Feder-al Credit Union, 287 NLRB 423 (1987), the Board examined the circum-stances of chstnbution as part of its analysis of the nature and contents ofthe material In so doing, the Board relied on statements in Worths StoresCorp, 281 NLRB 1191 (1986), and C J Krehbiel Co. 279 NLRB 855(1986), indicating that it is appropriate to consider extrinsic evidence inexamining the nature and contents of a document to determine if It is mis-leading We recognize that Baptist Home for Senior Citizens and BIW Em-ployees Federal Credit Union have implicitly overruled the majority posi-tion in SDC, above, to the extent that it appears to preclude examinationof the circumstances of distribution See SDC, above at 557 fn 38 The lack of any indication of the identity of the preparer of the al-tered ballot stands in stark contrast to the other document distributed bythe Employer at the same time The "guarantee" handbill was signed bythe Employer's president and vice president, who specifically stated they1191, 1192 (1986), compare Professional Care Cen-ters, 279 NLRB 814 (1986)Therefore, we must examine the nature and thecontents of the document to determine whether itwas likely to give employees the misleading im-pression that the Board favored the Employer inthe election We first note that on the basis of thecontent of the partisan additions, an employeewould not necessarily believe that the Board didnot issue the ballot The "X" in the "No" box onthe ballot suggests that the employees should voteagainst the Petitioner The additional language onthe handbill and the physical appearance of thedocument do not make the altered ballot any lessmisleading The ballot is displayed prominently atthe top of the page, and appears centered It ismarked "Sample," contains official language fromthe Board's sample ballot on the Notice of Elec-tion, and poses the critical question for which theelection is being held It contains instructions toemployees on how to mark the ballot, and what todo if the ballot is spoiled, specifically referring tothe Board agent 9 Moreover, the "partisan addi-tions" at the bottom of the handbill are not readilydiscernable as non-Board statements The messagebelow the altered ballot, "This Is How to MarkYour Ballot to Give the New Owners a Chance,"is no less neutral than the "Remember to vote yeson December 16" message in SDC, 274 NLRB at558 Indeed, the message was not handwritten, butprinted in English and Spanish in a format not dis-similar to that on the ballot or on Board Notices ofElection Additionally, there are no clearly partisanadditions such as cartoons, slogans, headings, orsalutations that would make it unreasonable for em-ployees to believe that the document came fromthe Board See Archer Services, 298 NLRB No 42(Apr 30, 1990), compare C J Krehbiel Go, 279NLRB 855 (1986), summary judgment granted 281NLRB No 33 (Aug 29, 1986), enfd 844 F 2d 880(D C Cir 1988), Worths Stores, supra For thesereasons, the material does not present itself as prop-aganda, and employees would not be capable ofevaluating it as such "were providing the assurances set forth in the handbill The "guarantee"handbill was dated, and sworn before a notary, and an official notary sealappears on the "guarantee"9 Compare Worths Stores, supra at 1195 (citing Stedman Wholesale Dis-tributors, 203 NLRB 302 (1973))10 Although the ballot lacks official seals and references to certainother language that is included on official Board ballots, the facsimileballot here nonetheless is more complete and looks more official than thepartial sample ballot in Worths Stores It poses the critical question re-garding the election, and contains instructions that appear on the officialballot The "X" in the "No" box, and the printed message, appear to bepart of a complete photocopy handout And although the Employer maynot have been aware of it, the handout was printed on light green paperthat was similar to that used by the Board in the election Thus, employ-Continued 112DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFinally, we find that the circumstances of thedistribution here did not clearly serve to identifythe Employer as the source of the altered facsimileballot The Acting Regional Director noted thatthe ballot was "invariably" distributed to employ-ees with material clearly identifying the Employeras the material's source, and that all witnesses iden-tified the sample ballots they saw as having beenhanded out by the Employer However, that theballots were handed out under the Employer's aus-pices as they were distributed with other Employermaterial does not establish that the Employer wasthe source of the ballot The ballot was not stapledor attached to any other campaign matenal identi-fying the Employer as the source of the materialIndeed, the evidence establishes that the ballot washanded out separately and distinctly from othermatenal There is no evidence that the Employertold employees that it had prepared the documentCompare Baptist Home for Senior Citizens, above(altered ballot not misleading where it was stapledto a partisan memorandum on the employer's let-terhead and most employees received an explana-tion from the employer that it was the employerwho had altered the ballot), and BIW EmployeesFederal Credit Union, 287 NLRB 423 (1987) (al-tered ballot not misleading where it was stapled topartisan memorandum that was prepared on theemployer's stationery and referred to the attachedballot) 11 The Employer also handed out an unat-tached statement of the Employer's guarantee toemployees of nonrepnsal for voting This guaranteehandbill prominently featured the Employer'sname, the president's and vice president's namesand signatures, a date, and a notary public's sealNo such identification appears on the alteredballot The contrast between this "guarantee" doc-ument and the altered ballot may have further con-tributed to misleading employee perceptions thatthe altered ballot emanated from the Board Fur-ther, because there is nothmg connecting the twodocumentsŠneither refers to the otherŠthe distn-bution logically has nothing to do with who pre-pared the altered ballot Simply stated, the distribu-tion of a document by a party does not necessarilymean that the party, rather than the Board, pre-pared the document The sample ballot could havebeen prepared by the Board and only handed outby the party There is no evidence here to suggestto the contrary, or that employees would havebeen able to determine that to be the case 12Therefore, contrary to the Acting Regional Di-rector, we sustain the Petitioner's Objection 1 Inso doing, we emphasize that parties wishing toavoid the uncertainties in analysis of altered ballotcases where such campaign tactics are attemptedmay do so by clearly identifying the source of thematerial on its face Accordingly, the election hereis set aside, and we shall direct a second election[Direction of Second Election omitted from pub-lication]ees could reasonably believe that the document came from the Board orthat the Board favored the Employer Stratford Furniture Corp, 116NLRB 1721 (1956), Stedman Wholesale Distributors, 203 NLRB 302(1973), and Triangle Super Dollar Market, 225 NLRB 403 (1976), are notto the contrary In each of those cases, an employer reproduced only asmall portion of the ballot, 1 e, the critical question, the union's name,'Mark an 'X' in the Square of Your Choice," and the "Yes" and "No"boxes Here, by contrast, the Employer set forth a more complete ballotMore Importantly, in each of those cases, the face of the document con-taining the ballot clearly revealed that the party distnbuting the ballothad actually prepared the handout Involved Such is not the case hereli The dissent Incorrectly suggests that we are distinguishing this casefrom Baptist Home and BIW on the basis that the ballot here was not"stapled" to the "guarantee" handbill As we have made plain, however,our decision rests on the entire circumstances of the distribution here Weparticularly note that in both Baptist Home and BIW, employees general-ly were made aware, either by the distnbuting party or accompanymgmatenal, that the party, and not the Board, had prepared the alteredballot12 That the Employer's new owners Introduced themselves as such toemployees at meetings shortly before the distribution of the altered bal-lots, and that these owners handed out the altered ballot that referred tothe "new owners," does not mean the "new owners" prepared the alteredballot, or that employees would necessarily understand that they did Do you wish to be representedsenecAPPENnTY FOI Goma Employees alPam Cams Empmados Os3ŠDAY BLINDS, INC.I.Desea usted estartado•,T • PRODUCTION WORKERS803• INTERNATIONAL UNIONOF ALLIED, NOVELTY AND PRODUCTIONWORKERS, AFL†CIOInes e negooar colectivamente potP•MARK AN "X" IN THE SOUARE OF YOUR CHOICEMAROUESE CON UNA "X" DENTRO DEL CUAORO DE SU SELECC1ONYESNOSINO3-DAY BLINDS11300 NOT SIGN THIS BALLOT Fold and woo in boot boA fthan110 014NO F1RME ESTA PAPELETA. DOblela y depositeia en at utria eiectoraiIf you spoil this ballot return it to the Board Agent for a new oneSi us1ed dana esta papeleta devuelvaia al Agenie da ia Junta y ()wale una nuevaTHIS IS HOW TO MARK YOUR BALLOT TOGIVE THE NEW OWNERS A CHANCEMARQUE SU BOLETA DE ESTA MANERA YDELE A LOS NUEVOS DUEFIOS UNA OPORTUN1DADEXHIBIT A